— In an action, inter alia, to recover damages for breach of contract, the defendant Trans World International, Inc., appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 14, 1986, which (1) denied its motion for a protective order, and (2) directed it to comply with a notice for discovery and inspection dated June 1, 1986.Ordered that the order is reversed, with costs, the motion for a protective order is granted, and the notice for discovery and inspection dated June 1, 1986 is vacated with leave to serve an appropriate notice for discovery and inspection.The notice for discovery and inspection served by the plaintiff in this action should be vacated. That notice failed to specify the documents sought by the plaintiff with “reasonable particularity” (CPLR 3120 [a] [1] [i]; see generally, Benzenberg v Telecom Plus, 119 AD2d 717; Zimmerman v New York City Tr. Auth., 115 AD2d 738, 739-740; Harnett v Skandia Am. Reinsurance Corp., 60 AD2d 515; Rios v Donovan, 21 AD2d 409). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.